Cite as 2015 Ark. 6

                SUPREME COURT OF ARKANSAS
                                        No.   CV-14-585

JAMES TREE AND CRANE SERVICE,                      Opinion Delivered   January 15, 2015
INC., AND ROGER WILLIAMS
                    APPELLANTS                     PETITION FOR JUDICIAL RELIEF

V.

                                                   PETITION GRANTED; SHOW-
TERRI FOUGHT                                       CAUSE ORDER ISSUED.
                                  APPELLEE


                                        PER CURIAM


       Appellants James Tree and Crane Service, Inc., and Roger Williams have filed a

petition for judicial relief seeking a further extension of time to file the record. As per their

request, this court previously, on July 31, 2014, issued a writ of certiorari for the court

reporter to complete the record within ten days. After granting an additional twenty-day

extension of time to lodge the record, on October 9, 2014, we granted a final sixty-day

extension of the writ for the record to be completed and filed with this court on December

8, 2014. On December 5, 2014, appellants filed the present petition stating that the court

reporter, Sheila Russell, had advised them that the record would not be completed by the

December 8, 2014 deadline. Appellants seek additional time for the court reporter to prepare

the record.

       We find that the court reporter’s failure to comply with the writ of certiorari is good

cause to grant the petition, and we extend the time for filing the record to Wednesday,
                                    Cite as 2015 Ark. 6

January 28, 2015. In addition, we order Sheila Russell to appear before this court on

Thursday, January 29, 2015, at 9:00 a.m. to show cause why she should not be held in

contempt for her failure to comply with the writ of certiorari, as previously ordered.

       SHEILA RUSSELL IS FURTHER NOTIFIED THAT HER FAILURE TO

APPEAR ON JANUARY 29, 2015, COULD RESULT IN THE ISSUANCE OF A

BENCH WARRANT FOR HER ARREST WITH DIRECTIONS TO THE

APPROPRIATE LAW ENFORCEMENT AUTHORITY TO ARRANGE FOR HER

DELIVERY TO THIS COURT SO A SHOW-CAUSE HEARING CAN BE

CONDUCTED AT THE EARLIEST POSSIBLE DATE.

       Petition granted; show-cause order issued.

       Watts, Donovan & Tilley, P.A., by: Jim Tilley and Michael McCarty Harrison, for

appellants.

       No response.




                                             2